Today, numerous 
outbreaks of armed conflict and instability in the world 
make us look back at the main cause and purpose of the 
United Nations — to keep peace throughout the world. 
As States Members of the United Nations, we are all 


committed to that core principle. With the danger of 
terrorism and war spreading throughout the world, now 
is the right time to stop to reconsider our actions and to 
do everything possible to bring an end to fighting, be 
it in our own homelands, neighbouring countries or in 
our regions.

The nature of global security has changed 
dramatically. We are seeing non-State actors, religious 
fundamentalists and rebellious criminal gangs 
terrorizing the globe and threatening the safety of 
peaceful people. Sadly, some States are standing behind 
the terrorists and have become hubs and shelters for 
growing violence. But nowadays, the means of terror 
and war go far beyond the traditional concept of a lethal 
fight. Whatever the means of terror used, its goal is 
the same — to frighten people, countries and, in some 
cases, the entire world.

Peaceful and sustainable coexistence among 
countries and within societies is not a self-evident 
fact. It requires collective efforts and determination 
and national commitment to a sustainable future that 
belongs to all of us. Our common task as a group of 
nations is to maintain undivided security — we must 
use all our efforts to stop the Islamic State of Iraq and 
the Levant and Al-Qaida in order to maintain peace and 
security in Middle East, but the same efforts need also 
to be deployed to manage the geopolitical challenges in 
Eastern Europe.

It is our duty to support the peace, sovereignty and 
territorial integrity of Ukraine. The threat arising in 
Ukraine must be urgently tackled. The United Nations, 
together with NATO, the European Union and other 
regional organizations and their member States, should 
fulfil their duty and do everything possible to stop 
armed conflicts, prevent the redrawing of the borders 
of sovereign States and stop the creation of one frozen 
conflict after another.

We have to act together as a group of neighbours, 
a group of States concerned about the future of the 
international community, the future of the world in 
which we live. It is very important to stop a conflict 
at its inception and to suppress the breeding grounds 
of terrorism, wherever they may be found. But most 
important, we should never abandon the values that 
hold us together, namely, respect for human rights and 
the fundamental principles of State sovereignty and, 
naturally, territorial unity.

When it comes to the protection of those 
fundamental common principles, the international 
community should be united and react responsively to 
any breach thereof. The fact that we continue to protect 
core values was well illustrated by the voting results 
on resolution 68/262, on the armed conflict in Ukraine. 
One hundred States supported Ukraine and condemned 
the occupation of Crimea by the Russian Federation. 
An overwhelming majority of the Assembly will never 
recognize such illegal acts of aggression.

If we fail and if violence, aggression and terror win, 
we are at risk of waking up on the threshold of a situation 
where everyone fights everyone else and chaos prevails. 
Everything we have worked for, everything we have 
created — the world we live in — will be destroyed. 
Silent consent to such brutal forms of aggression should 
not be the international community’s answer.

To avoid an even grimmer future, I invite the 
Assembly to keep deception, lies, manipulation and 
ignorance from entering our territories and violating 
our values. We have to go back to the core principle of 
the United Nations, that is, to keep peace throughout the 
world. Our undivided attention to maintain undivided 
security should be our main focus.
